Citation Nr: 9921338	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-28 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable evaluation for diabetes 
mellitus.

3.  Entitlement to a compensable evaluation for residuals of a 
left ankle fracture.

4.  Entitlement to a compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had periods of active service from February 1980 to 
December 1980, from January 1982 to January 1986, and from 
September 1986 to September 1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which 
granted service connection for each of the disabilities listed on 
the title page and assigned a disability rating of 10 percent for 
PTSD, and noncompensable ratings for diabetes mellitus, residuals 
of a left ankle fracture, and hypertension.

The veteran was accorded a psychiatric examination by VA in March 
1997.  It was reported that he was a self-employed carpet layer.  
The examiner stated the veteran had an Axis I diagnosis of PTSD 
with anxious and depressive features.  Notation was also made of 
alcohol abuse, in remission.  The Global Assessment of 
Functioning Scale score, based solely on the PTSD, was felt to 
warrant a score of 40, indicating "major" impairment in several 
areas, such as work, failing relations, thinking and mood.  It 
was noted at the time of an interview with a VA social worker 
earlier in March 1997 that the veteran's work as a carpet layer 
was part of a family business.  

The veteran was accorded a general medical examination by VA in 
April 1997.  His height was listed as 69 inches and his weight 
was recorded as 235 pounds.  Because of his obesity, blood 
pressure measurements were obtained using wide cuff.  The 
readings were normal and the pertinent diagnosis was that 
hypertension was not found on current examination.  Reference was 
made to laboratory testing done in March 1997 and it was 
indicated the findings were consistent with diabetes mellitus.  
With regard to residuals of a fracture of the left ankle, 
notation was made that the veteran had a complaint of "some" pain 
in the left ankle on walking on tiptoes.  However, examination of 
the lower extremities showed a full range of motion, with no 
weakness or spasm.  No X-ray study was conducted of the ankle and 
there was no diagnosis made regarding any left ankle fracture 
residuals.  

The Board notes that the revised rating schedule for mental 
disabilities became effective on November 7, 1996, several weeks 
after the veteran filed his claim for disability benefits.  In 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United States 
Court of Appeals for Veterans Claims (Court) held, in pertinent 
part, that where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran is to be applied.  The Board further notes the revised 
rating schedule for cardiovascular disorders became effective on 
January 12, 1998.  

The statement of the case provided the veteran in June 1997 did 
not provide the veteran with the provisions of the old rating 
schedule with regard to PTSD.  As for the veteran's hypertension, 
the veteran has also not been apprised of the changes to the 
criteria.  

The veteran was scheduled for rating examinations with regard to 
each of the disabilities at issue in January 1999, but he failed 
to report for them.  A written notation dated in January 1999 
reflected that the RO had scheduled examinations for the veteran 
on two occasions, with the veteran not reporting either time.  
Contact was made with the Post Office and the Post Office 
confirmed the address for the veteran was correct and mail had 
not been returned.  Further, the veteran was reported not to have 
responded to his service representative at either the county or 
the State level.  

The veteran's local representative and his representative at the 
Board in Washington, D.C., have claimed that the RO did not 
consider the provisions of 38 C.F.R. § 4.40 as required by 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), a case in which the 
Court held that when a diagnostic code provides for compensation 
based upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must also be considered, and examinations 
upon which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  As noted above, when the veteran was accorded the 
general medical examination by VA in April 1997, mention was made 
of his complaining of pain involving the ankle, albeit there were 
no abnormal clinical findings.  For some reason, an X-ray study 
was not accomplished.

From a review of the record, it is clear that the RO has made 
several attempts to contact the veteran to schedule him for 
examinations, but for whatever reason, he has failed to respond.  
The Board notes that, when a veteran fails without good cause to 
report for a VA examination scheduled in conjunction with any 
claim, other than an original claim for service connection, the 
claim will be denied.  38 C.F.R. § 3.655 (1998).  The veteran, 
however, has not yet been apprised of the provisions of § 3.655.  
It is necessary to inform the veteran of the consequences of his 
failure to report so that he can make an informed decision as to 
whether to appear or not.  Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

From a longitudinal review of the record, the Board believes that 
more current and detailed information is desirable.  The Board 
also believes that the veteran should be given one more 
opportunity to appear for examinations, after having been advised 
of the importance of his appearing for the examinations.

When the record before the Board is inadequate to render a fully 
informed decision on the issues under consideration, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist the veteran in the development of his claims.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1994).

In view of the foregoing, the case is REMANDED for the following:  

1. The RO should ask the veteran to identify 
the names and complete addresses of any 
medical care providers who have treated 
him since 1996 for the conditions at 
issue in this appeal.  After securing the 
necessary release of information 
authorization, the RO should attempt to 
obtain records of any treatment 
identified by the veteran.  

2. The RO should schedule the veteran for VA 
orthopedic, cardiovascular, endocrine, 
and psychiatric examinations for the 
purpose of determining the manifestations 
and severity of each pertinent 
disability.  The veteran should be 
informed of the consequences of his 
failure to report for scheduled VA 
examinations, including the potential 
denial of his claims in accordance with 
the provisions of 38 C.F.R. § 3.655.  The 
claims folder should be made available to 
the examiners for review before the 
examinations.  Each examiner should be 
asked to comment on the degree of 
functional impairment caused by the 
disability at issue as it relates to his 
ability to perform ordinary activities, 
including employment.  Any indicated 
studies should be performed in order to 
make as informed a diagnosis as possible.  
The orthopedic examination is to include 
an X-ray study of the left ankle.  The 
examiner conducting the orthopedic 
examination should determine whether the 
left ankle exhibits any weakened 
movement, excess fatigability or 
incoordination.  

     The psychiatric examination report 
should include a detailed account of all 
pathology found to be present.  If there 
are psychiatric disorders other than 
PTSD, the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be specified.  The 
psychiatrist should describe how the 
symptoms of PTSD affect the appellant's 
social and industrial capacity, and 
whether the condition is permanent in 
nature.  The report of the examination 
should include a complete rationale for 
all opinions expressed.  All necessary 
special studies or tests are to be 
accomplished.  The examiner should assign 
a GAF score and a definition of the 
numerical code assigned in order to 
comply with the requirements of Thurber 
v. Brown, 5 Vet. App. 119 (1993).  All 
necessary tests should be performed.  

3. Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this REMAND.  If 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4. After undertaking any development deemed 
appropriate in addition to that outlined 
above, the RO should readjudicate the 
claims for increased evaluations for the 
disabilities at issue.  The review should 
include consideration of the provisions 
of 38 C.F.R. §§ 3.321(b)(1), 4.40, 
DeLuca v. Brown, and both new and old 
criteria for rating psychiatric and 
cardiovascular disorders.

Thereafter, if the benefits sought on appeal are not granted to 
the veteran's satisfaction, he and his representative should be 
furnished with a supplemental statement of the case and be given 
the opportunity to respond thereto.  Then, the case should be 
returned to the Board for final appellate review, if otherwise in 
order.  By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Veterans 
Appeals for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1997) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (1998).



